Citation Nr: 0709201	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for scars, left wrist 
and palmar radial forearm,  currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an effective date for the grant of service 
connection for left wrist scars prior to July 23, 2002. 

3.  Entitlement to an effective date for the grant of a 
compensable evaluation for left wrist scars prior to October 
22, 2002. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which granted entitlement 
to service connection for scars, left wrist and palmar radial 
forearm.  This decision granted a noncompensable rating from 
July 23, 2002, the date of the veteran's claim.  

In May 2004, the RO increased the disability evaluation to 10 
percent, effective October 22, 2002, the date of a VA 
examination first noting that the veteran's scars were tender 
and painful. Subsequently the veteran appealed the effective 
date of the increased rating for the left wrist scars.  

In March 2006, the veteran presented testimony at a hearing 
conducted by the undersigned sitting at the RO.  A transcript 
of that proceeding is contained within the veteran's claims 
folder.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as these issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

The veteran in June 2005 raised the issues of entitlement to 
service connection for a left shoulder disorder as due to the 
service connected radial nerve neuropathy at the left wrist; 
and a right shoulder disorder secondary to the left shoulder 
disorder.  These issues, however, are not currently developed 
or certified for appellate review. Accordingly, they are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Prior to August 30, 2002, left wrist scars were not 
tender and painful on objective demonstration.

2.  From August 30, 2002 to October 21, 2002, left wrist 
scars did not cover an area exceeding 12 square inches; and 
they were not painful on examination.

3.  From October 22, 2002, left wrist scars did not cover an 
area exceeding 12 square inches.  They were, however, noted 
to be painful on examination.

4.  The veteran's initial claim for service connection for 
sensitive, left wrist scars was received by VA on July 23, 
2002. 

5.  The first medical evidence of tender and painful left 
wrist scars was noted during an October 22, 2002, VA 
examination.


CONCLUSIONS OF LAW

1. Prior to August 30, 2002, and from August 30, 2002, to 
October 21, 2002, the criteria for a compensable disability 
evaluation for left wrist scars were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.3, 4.10, 4.14, 4.118, Diagnostic Codes 7803-7805 (2002), 
4.118, Diagnostic Codes 7801-7806 (2006).

2.  Since October 22, 2002, the criteria for an evaluation in 
excess of 10 percent for left wrist scars have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 
4.10, 4.14, 4.118, Diagnostic Codes 7801-7806 (2006).

3.  The requirements for an effective date prior to July 23, 
2002, for a grant of service connection for tender and 
painful left wrist scars have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West Supp. 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.400 (2006). 

4.  The requirements for an effective date prior to October 
22, 2002, for a compensable rating for tender and painful 
left wrist scars have not been met.  38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. §§ 3.102, 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a May 2004 statement 
of the case, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish an effective date for the 
disability for which an increased rating is claimed. The 
claim was readjudicated in a May 2004 Decision Review Officer 
Decision. 

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, any error was cured by 
providing notice and readjudicating the claim. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal. Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

With regard to the effective date for the award of service 
connection, the veteran filed a notice of disagreement in 
October 2003.  While an additional VCAA letter was not issued 
which set out the evidence necessary for an earlier effective 
date the veteran was provided notice in the September 2003 
rating decision of the reasons for the effective date 
assigned, and the claim was readjudicated in the May 2004 
statement of the case.

Even assuming that VA erred in providing timely notice of the 
laws and regulations governing the assignment of an effective 
date, the Board finds that there is no legal entitlement to 
the claimed benefit as a matter of law.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of his duties to 
obtain evidence with regard to the claim for an earlier 
effective date for service connection for left wrist scars; 
and for a compensable rating for left wrist scars.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

a.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning the disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of the disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluations assigned upon the grant of service connection.  
In such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson, 12 Vet. App. at 126.

The Board observes that, during the pendency of this case, 
the applicable rating criteria for evaluation of skin 
disabilities, to include scars, were amended effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002). The 
Board will therefore evaluate the veteran's service- 
connected scars of the left wrist under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change. Kuzma v. Principi, 341 F.3d 
1327 (Fed.Cir. 2003).

The Board will apply the old criteria for rating skin 
disorders from the July 23, 2002, to the August 30, 2002, 
time period, and the new rating criteria for evaluating skin 
disorders to the term beginning on August 30, 2002.  

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(in effect when the veteran filed his claim and prior to 
August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); or for scars that were 
superficial, poorly nourished with repeated ulcerations, 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). For a scar 
that is not on the head, face, or neck to be rated higher 
than 10 percent, a deep scar causing limitation of motion 
would have to cover an area exceeding 12 square inches or 77 
square centimeters. 38 C.F.R. § 4.118, Diagnostic Codes 7801 
(2006). 

The provisions of both 38 C.F.R. § 4.118 (2002) and 38 C.F.R. 
§ 4.118 (2006) each provide higher ratings if the scar is 
shown to limit the function of the part affected. 

While the record shows that the veteran has multiple scars 
the rating assigned is subject to the provisions of 38 C.F.R. 
§ 4.14 which precludes evaluating the same disability, here 
limitation of motion of the left wrist and forearm function, 
under various diagnoses.

The veteran's surgical scars, left wrist and palmar radial 
forearm are rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that although the veteran has been granted 10 
percent for scars of the left wrist that are tender and 
painful, this grant was based on resolving the benefit of the 
doubt in the veteran's favor.

There have been conflicting VA examinations regarding whether 
the veteran's left wrist scars are tender and painful, or 
whether sensitivity due to the radial nerve neuropathy at the 
wrist and dorsum of the hand causes his left wrist pain.  
While some examiners found the scars to be tender and 
painful; others found them not to be tender and painful.  In 
any event as discussed below, the Board has determined that a 
higher rating for the left wrist scars is not warranted.

At an October 22, 2002, VA examination, the examiner noted 
that all of the scars of the left wrist were the result of 
surgeries for the service connected left wrist injury.  The 
scar on the dorsum adhered to underlying soft tissue and 
bone; the ones on the elbow and palmar aspect of the wrist 
resolved in decreased motion because of hypersensitivity and 
pain in the ulnar distribution at the elbow and median nerve 
in the hand and proximal volar wrist.  

Physical examination revealed a 6 cm. x 3 mm. scar at the 
base of the thumb on the palmar side of the wrist which was 
hypersensitive to touch and pressure.  Although the veteran 
had full range of motion of the first metacarpal and proximal 
interphalangeal joints, he had pain with motion due to the 
scar. 

There was a 3 cm. x 2 mm. extremely hyperesthethic scar 
attached to the flexor retinaculum of the palm which was 
exquisitely hypersensitive. There were two other scars on the 
dorsum of the wrist for iliac bone graft to fuse the left 
wrist.  One scar measured 8.5 cm. x 4 mm. and was depressed 
and attached to the soft tissue and periosteal tissue at the 
site of the radiocarpal fusion. Dorsally that scar was 
totally anesthetic.  

The final scar was longitudinal extending from the distal 
triceps down across the ulnar groove of the distal humerus to 
the proximal forearm where he had an ulnar nerve 
translocation.  It measures 12 cm. x 4mm. in width and it was 
hyperesthetic and very painful to light pressure or direct 
touch. The diagnosis was four scars left upper extremity 
resulting in pain, tenderness, and adherence to underlying 
tissue and secondarily limiting range of motion of his left 
thumb.  The scars did not limit range of motion of the wrist 
as it was entirely fused. 

At an April 2003 VA examination, physical examination 
revealed a 6 cm. scar at the mid dorsum of the left wrist 
centered over the junction of the hand and wrist; a 6 cm. 
linear surgical scar over the distal palmar radial forearm; a 
3 cm. jagged proximate palmar scar from a carpal tunnel 
repair. There was also a 9 cm. oblique surgical scar over the 
"right" upper arm stretching from the upper arm past the 
elbow joint. All of these scars were well healed without 
redness, swelling, keloid formation, or tenderness.

On neurological testing the veteran had evidence of a left 
radial nerve injury at the level of the wrist.  The examiner 
opined that the veteran had incurred a permanent radial nerve 
injury as a result of the surgery he underwent in service. 
This resulted in his having increased sensitivity of the 
proximal portions of the nerve which were causing him a lot 
of hypersensitivity and pain especially with weather changes 
and with certain touching which occurs when he is not aware 
of what he was doing and not protecting his left wrist.

At an April 2005 VA examination, physical examination 
revealed a 5.5 cm. x 3 mm. x 1 mm. scar on the radial aspect 
over the left forearm near the wrist at the base of the thumb 
which was extremely hyperalgesic to touch and pressure; a 4 
cm. x 2 mm. x 1mm. zigzag scar from carpal tunnel surgery 
which was very tender; a 6 cm. x 3 mm. x 3mm. deep scar on 
the dorsal aspect of the wrist from the wrist fusion; and, a 
final scar over the medial aspect of the elbow which was 11 
cm. x 3 mm. X 2 mm. that was also extremely tender.  The 
veteran noted that he would not allow anyone to passively 
touch the scars because they caused an electrical type 
feeling like an electrical shock. 

At an August 2005 VA examination, physical examination 
revealed that the veteran had two small scars measuring 2 cm. 
each on the left volar surface of the left wrist, neither of 
them was tender or painful. There was minimal disfigurement, 
and there were no ulcerations, adherence, tissue loss, keloid 
formations, hypopigmentation, hyperpigmentation, or abnormal 
texture.  Another scar on the dorsum of the left wrist in a 
vertical fashion was 6 cm.  It was tender with disfigurement. 
Finally a scar on the medial left elbow relating to a 1981 
surgery measures 16 cm. This scar was not tender, disfiguring 
or elevated.  The examiner noted that the veteran's efforts 
during the examination were considered to be suboptional.
 
The veteran first claimed entitlement to a separate 
evaluation for sensitive scars on July 23, 2002. Tenderness 
and painful symptoms were diagnosed at the most recent August 
2005 VA examination on at least one of the scars.  Notably 
the April 2005 VA examination noted that passively touching 
the scars caused an electrical type feeling like an 
electrical shock more typical of nerve injury. Given the 
evidence of the veteran's left wrist as sensitive to touch 
either as a result of the service connected radial nerve 
neuropathy or due to tender scars, and affording the veteran 
the benefit of the doubt, the Board finds that the current 
criteria for a 10 percent rating have been met as of the date 
of the October 22, 2002 VA examination which first diagnosed 
tender and painful scarring of the left wrist.  38 C.F.R. § 
4.118, Diagnostic Code 7804. 

The evidence does not support a disability rating in excess 
of 10 percent for the scars of the left wrist. The presence 
of a deep scar that exceeds 12 square inches or 77 square 
centimeters that causes limitation of motion is not 
demonstrated. 38 C.F.R. § 4.118, Diagnostic Code 7801.   

It bears noting that limitation of function of the left wrist 
has been separately rated as 40 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5214.  Moreover the veteran 
has been assigned a separate 20 percent evaluation for radial 
nerve neuropathy of the left hand and wrist. Hence, a higher 
rating may not be assigned without violating the rule against 
pyramiding. 38 C.F.R. § 4.14.

b.  Earlier effective date

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the 
form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 
2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought. 38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The United States Court of Appeals for Veterans Claims 
(Court), has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report "does 
not establish an intent on the part of the veteran" to seek 
service connection for that disorder.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The effective date of service 
connection cannot be based on the date of the earliest 
medical evidence demonstrating a causal connection.  It must 
be based on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).

The veteran's main contention is that his effective date for 
service connection for his left wrist scars should be to the 
date of his surgeries.  The records reveal a clinical entry 
in 1978 noting that scar tissue was causing the veteran 
problems.  

At a March 2006 Travel Board hearing, the veteran testified 
that he had not filed any claims for left wrist scars prior 
to July 23, 2002, as he was unaware that he could do so.  At 
the hearing the service representative indicated that private 
medical records from Lewis G. Zirkle, M.D., could have some 
indication of tender and painful scars.  The Board notes that 
a review of Dr. Zirkle's medical and surgical records dated 
in May of 1981 do not mention any complaints of tender or 
painful scars; they note an unstable and painful left wrist.

As shown above, the earliest claim for service connection for 
sensitive scars was received at the RO on July 23, 2002.  
Prior to that date the veteran had sought increased ratings 
and earlier effective dates for his left wrist fracture 
residuals and nerve injuries, but no mention or intent to 
claim service connection for scars was presented.  

The evidence of record is clear that the veteran did not seek 
service connection for left wrist scars until July 23, 2002 
when the RO received his initial claim for service connection 
for sensitive scars.  This is evidenced by his several 
statements as well as his hearing testimony.  

There was never a diagnosis of painful or sensitive scars of 
record, at any time, prior to October 22, 2002.  Moreover, 
the veteran did not discuss painful or tender scars, or make 
any reference to them at any time prior to his claim in July 
2002.  

The service, private, and VA Medical Center clinical records 
from 1973 until 2002 provide 
detailed findings of the veteran's complaints and his left 
wrist related diagnoses.  He has had several surgeries to 
address his complaints.  At no time prior to October 22, 2002 
were sensitive, tender, or painful scars noted.  This 
included Dr. Zirkle's medical records referred to in the 
Board hearing in March 2006.  The records reveal painful and 
sensitive wrist as a result of unstable nonunion of the 
wrist, ulnar nerve palsy, and carpal tunnel syndrome.  

Despite the veteran's contentions of complaining of painful 
scars, or of having an earlier diagnosis of sensitive or 
painful scars; he did not have such a diagnosis of record at 
any time prior to when he was examined by VA on October 22, 
2002.  

The veteran has argued that he was not aware that he could 
file a separate claim for tender and painful scars, and in 
essence has requested VA to give a sympathetic reading to his 
earlier submissions.  There is nothing in the cited cases 
that requires the Board to divine a claim for a medical 
disorder that is not of record.  A most thorough reading of 
the veteran's submissions between 1973 and 2002 does not 
indicate that he sought service connection for any left wrist 
issue other than residuals of a fracture, left carpal 
navicular with non union and arthritis, and radial nerve 
neuropathy at the left wrist and dorsum of the hand.  As 
stated previously, there was no evidence of sensitive or 
tender and painful scars of record prior to October 22, 2002 
to even consider if the veteran wished to include the 
disorder in a claim.  

In summary, the veteran first submitted a claim for service 
connection for scars of the left wrist and palmar radial 
forearm that was received on July 23, 2002.  At VA 
examination on October 22, 2002, the examiner diagnosed 
tender and painful scars of the left wrist.  This was the 
first evidence of record of the disorder.  Earlier claims and 
earlier medical evidence do not reflect an intent to apply 
for service connection for left wrist scars.  The RO 
established the effective date for service connection for 
scars as the date of receipt of the veteran's claim; and, the 
effective date for a compensable rating for left wrist scars 
is the date of medical evidence of tender and painful left 
wrist scars.  As such, these are the earliest effective dates 
available to the veteran.  The veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
earlier effective dates.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

A disability rating in excess of 10 percent for scars, left 
wrist and palmar radial forearm, is denied.

Entitlement to an effective date earlier than July 23, 2002 
for service connection for scars, left wrist and palmar 
radial forearm, is denied.  

Entitlement to an effective date earlier than October 22, 
2002, for the grant of a compensable rating for scars, left 
wrist and palmar radial forearm, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


